Appeal by employer and insurance carrier from an award by the State Industrial Board of compensation under the Workmen’s Compensation Law for temporary total disability at the rate of eight dollars per week. The Industrial Board has found that at the time claimant was injured she was receiving compensation of twenty dollars per month plus the use of an apartment which was valued at twenty-six dollars per month, totaling forty-six dollars per month and that her compensation rate of eight dollars per week was based on her wages of forty-six dollars per month or the minimum fixed by law for temporary total disability. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.